DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed on April 29, 2020 has been considered and entered. 
Accordingly, claims 1-20 are pending in this application. Claims 1-13 are currently amended; claims 14-20 are new.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The following claimed benefit is acknowledged: the instant application, filed 07/11/2019 claims foreign priority to CN 201810992992.9 filed 08/29/2018.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims:
A. a display device comprising a matrix transposition device in claims 13-20.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 
Specification
The disclosure is objected to because of the following informalities:
A.	In paragraph [0053] last line, Fig. 2 should read Table 2 instead.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
A. a first counter in claim 1.
B. an input circuit in claim 1.
C. a plurality of second counters in claim 1.
D. a first data selector in claim 1.
E. a second data selector in claim 2.
It is unclear whether the first counting unit, an input module, a plurality of second counting units, a first data selection unit, and a second data selection unit are synonymous to the above terminologies and provides proper antecedent basis for the above claimed terminologies. Examiner suggests using the same terminologies in the claim and the specification for consistency.
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application, the figures and detailed description are inconsistent as explained below.
a.     In paragraph [0058] lines 5-7, the specification describes “the AND gate unit 312 has one input end coupled to the counting device and another input end to be input with a fixed value of 1”. However, the AND gate unit 312 in Fig. 3 shows one input end coupled to the counting device and another input end to be input with a fixed value of 0. Further, the specification seems to be referring to element 100 as the counting device, however, element 100 is referred to as the first counting unit throughout the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 recite “the second signals” in line 13 and 14 respectively. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the set of second signals” instead. Further, claims 1 and 13 recite “being input” in line 4 and 5 respectively. It is unclear whether applicant is claiming the configuration of the device, i.e. the input circuit configured to receive 
Claim 2 recites the limitation “wherein the input circuit further comprises: a second data selector having a selection end coupled to the first counter and being configured to receive the first signal and be input with the matrix element”. The phrases “being configured” and “be input” are unclear because a reasonable interpretation of the term “being” is “currently or continuously taking place”, and it is unclear what is continuously configuring the second data selector to receive the first signal. Further, it is unclear whether applicant is claiming the act of configuring the device or the actual configuration of the device itself. Claims 3, 6, 13-15, and 18 recite the “being configured” phrase and are rejected for the same reason. Claims 3-5 inherit the same deficiency as claim 2 by reason of dependence. Claims 14-20 inherit the same deficiency as claim 13 by reason of dependence.
Claim 6 recites “the input module” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Perhaps applicant may want to recite “the input circuit” instead.
Claim 8 recites “the second signals” in line 4 and “the second signal” in line 5. There is insufficient antecedent basis for this limitation in the claim. Claims 9 inherit the same deficiency as claim 8 by reason of dependence. 
Claim 9 recites “the second signal” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. Claims 9 inherit the same deficiency as claim 8 by reason of dependence.
Claim 10 recites “a column of the matrix elements” in line 10. There is insufficient antecedent basis for “the matrix elements” in the claim. Perhaps applicant may want to recite “a column of matrix elements” or “column elements of the matrix” instead. Claims 11-12 inherit the same deficiency as claim 10 by reason of dependence.

Claim 12 recites “wherein inputting the matrix element to an input circuit in response to the input circuit receiving the first signal further comprises:” in line 2-3. It is unclear whether the “an input circuit” recited is the same input circuit recited in the parent claim 10 or is a different input circuit. If it is the same input circuit, examiner suggests amending the claim to read ““wherein inputting the matrix element to the input circuit in response to the input circuit receiving the first signal further comprises:” instead.
Claim 17 recites “the second data selector” in line 3. There is insufficient antecedent basis for this limitation in the claim because “the second data selector” is introduced in claim 14, however, claim 17 depends on claim 13. Perhaps applicant may want to amend claim 17 so that it depends on claim 14 instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 7-11, 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US Patent No. 5,481,487), hereinafter Jang in view of Nishimura et al. (US-PGPUB 20140003742 A1), hereinafter Nishimura.
Regarding claim 1 Jang teaches a matrix transposition device comprising:
a first counter configured to number a matrix element and output a first signal (Jang Fig. 5 col 9 lines 44-52, first counter – write address counter 151; first signal – signal going through port 141-2, 142-2, 143-2, and 144-2);
an input circuit coupled to the first counter, and being input with the matrix element in response to receiving the first signal (Jang Fig. 5 and col 9 lines 52-57, input circuit – STRAM 1-4; matrix element – DATA_IN. Further, Fig. 5 shows the STRAMs 1-4 are coupled to the write address counter 151);
a […] of second counter […] the second counter outputs a set of second signals, and each set of the second signals comprises number information of the matrix elements […] (Jang Fig. 5 and col 9 lines 58-67, second counter – read address counter 152); and
a first data selector having an input end coupled to the input circuit and a selection end coupled to the […] second counter configured to receive the second signals […] and orderly output column elements of the matrix […] as row elements of a transposed matrix (Jang Figs. 4-5 and col 9 lines 7-27 and col 10 lines 3-24, first data selector – multiplexer 161, 162, and 163. Further, Fig. 4 shows the output of the transpose memory 120 is a transposed matrix YT of the input matrix Y).
Jang does not teach a plurality of second counters, wherein each column of matrix elements corresponds to one of the second counters, each of the second counters outputs a set of second signals, and each set of the second signals comprises number information of the matrix elements in a column corresponding to a respective one of the second counting unit counters; and a first data plurality of second counters configured to receive the second signals in an order of columns of a matrix, and orderly output column elements of the matrix corresponding to each set of the second signals as row elements of a transposed matrix.
However, in the same field of endeavor, Nishimura teaches a matrix transposition device comprising a plurality of counters, wherein each column of matrix elements corresponds to one of the second counters, each of the second counters outputs a set of second signals, and each set of the second signals comprises number information of the matrix elements in a column corresponding to a respective one of the second counting unit counters (Nishimura Fig. 3-4 and paragraphs [0063-0066 and 0079-0081] where adders 340-1 to 340-4 corresponds to the plurality of second counters. The broadest reasonable interpretation for a counter is a device that counts or increments and an adder is a device that increments by adding two values together. Nishimura Fig. 4 shows each of the adders increment the read address value by adding a read address correction value to generate the offset address which corresponds to the set of second signals).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the device of Jang using Nishimura and configure the read address counter of Jang to include multiple counters consistent with the teaching of Nishimura where each counter corresponds to a column of matrix elements and is used for generating an address to select the output of the multiplexers such that the multiplexer outputs column elements of a matrix as row elements as shown in Nishimura Fig. 4 in which the matrix in Fig. 4(a) is transposed in Fig. 4(d).
The motivation to do is to generate offset addresses and using each offset address as selection signal to corresponding multiplexer for outputting matrix elements (Nishimura paragraph [0065]). As shown in Nishimura Fig. 3, having a respective counter for each multiplexer enables a whole column of matrix elements to be output in parallel. Incorporating this technique to the device of Jang would enable 
Therefore, the combination of Jang as modified in view of Nishimura teaches a matrix transposition device comprising a plurality of second counters, wherein each column of matrix elements corresponds to one of the second counters, each of the second counters outputs a set of second signals, and each set of the second signals comprises number information of the matrix elements in a column corresponding to a respective one of the second counting unit counters; and a first data selector having an input end coupled to the input circuit and a selection end coupled to the plurality of second counters configured to receive the second signals in an order of columns of a matrix, and orderly output column elements of the matrix corresponding to each set of the second signals as row elements of a transposed matrix.

Regarding claim 7, Jang as modified in view of Nishimura teaches all the limitations of claim 1. Further, Jang as modified in view of Nishimura teaches wherein a number of the second counters is the same as a number of the columns of the matrix, wherein each of the second counters corresponds to one column of the matrix elements (Nishimura Fig. 3 and paragraphs [0061 and 0063-0066]. The example shown in Fig. 3 is for a 4x4 image data (matrix data with 4 columns) and Fig. 3 shows 4 second counters (adders 340-1 to 340-4) and each second counter corresponds one column of matrix element being output by the selectors 350-1 to 350-4). The motivation to combine is the same as claim 1.

Regarding claim 8, Jang as modified in view of Nishimura teaches all the limitations of claim 7. Further, Jang as modified in view of Nishimura teaches wherein at least one of the second counters counts once every N-1 element intervals from a serial number of the column corresponding to the respective one of the second counters, and outputs one of the second signals, where N is a total number of the columns in the matrix, and the second signal comprises the serial number of the matrix element currently counted (Nishimura the second counters (adders) adds address correction values containing column position information to the read address. Fig. 7B shows the address correction values adds N-1 element intervals or 7 element intervals using an 8x8 matrix example where N = 8). The motivation to combine is the same as claim 1.

  Regarding claim 9, Jang as modified in view of Nishimura teaches all the limitations of claim 8. Further, Jang as modified in view of Nishimura teaches wherein the first data selector receives the second signal and outputs the matrix element corresponding to the serial number of the matrix element in the second signal (Jang Fig. 5 shows the multiplexers 161, 162, and 163 receives the second signal output by the read address counter and outputs the corresponding matrix elements. Further, Nishimura Fig. 3 also shows the selectors 350-1 to 350-4 receives the second signals from the output of the adders 340-1 to 340-4 and output the matrix elements corresponding to the second signal. The motivation to combine is the same as claim 1). 

Regarding claim 10, it is directed to a method practiced by the apparatus of claim 1.  All steps performed by the method of claim 10 would be practiced by the apparatus of claim 1.  Claim 1 analysis applies equally to claim 10.

Regarding claim 11, Jang as modified in view of Nishimura teaches all the limitations of claim 10. Further, Jang teaches wherein numbering the matrix element and outputting the first signal through the first counter further comprises: counting and numbering the matrix element, and outputting one of the first signals for each count through the first counter (Jang Fig. 6A-6D and col 10 lines 53 to col 11 line 67 including Table 1 and Table 2).

Regarding claim 13, Jang as modified in view of Nishimura teaches all the limitations of claim 1. 
Jang does not explicitly teach a display device comprising the matrix transposition device of claim 1.
However, Nishimura teaches that a matrix transposition device in useful in image processing including transposition performed, for example, by a digital TV, a recorder, a digital still camera, a digital video camera (Nishimura paragraph [0220]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the device of Jang in view of Nishimura using Nishimura and include the matrix transposition device in a digital TV for example (Note: a digital TV has a display. Further, a digital still camera, a digital video camera also have displays) that performs image processing including transposition. Further, the matrix transposition device is also used in compressing video signals (image processing).
The motivation to do so is because a matrix transposition device in useful in image processing (Nishimura paragraph [0220]).
Therefore, Jang as modified in view of Nishimura teaches a display device comprising a matrix transposition device, wherein the matrix transposition device comprises: a first counter configured to number a matrix element and output a first signal; an input circuit coupled to the first counter, and being input with the matrix element in response to receiving the first signal; a plurality of second counters, wherein each column of matrix elements corresponds to one of the second counters, each of the second counters outputs a set of second signals, and each set of the second signals comprises number information of the matrix elements in a column corresponding to the second counter; and a first data selector having an input end coupled to the input circuit and a selection end coupled to the plurality of second counters, and being configured to receive the second signals in an order of columns 

Regarding claims 19-20, they are directed to a display device comprising the matrix transposition device of claims 7-8 respectively.  Claims 7-8 analysis applies equally to claims 19-20. Further, Jang as modified in view of Nishimura teaches all the limitations of claim 13 as stated above. Claim 19 is rejected for the same reasons as claims 13 and 7. Claim 20 is rejected for the same reasons as claims 13 and 8.
  
Allowable Subject Matter
Claims 2-6, 12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the 35 U.S.C. 112(b) rejections discussed above must be resolved in order for the claims to be allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is directed to a matrix transposition device further comprising a second data selector having a selection end coupled to the first counter and being configured to receive the first signal and be input with the matrix element. Claim 14 is directed to a display device comprising of a matrix transposition device wherein the input circuit of the matrix transposition device comprises a second data selector having a selection end coupled to the first counter and being configured to receive the first signal and be input with the matrix element. 
Claim 6 is directed to a matrix transposition device further comprising further comprising: a register having an input end coupled to the input module and an output end coupled to the first data selector, and being configured to store the matrix element as numbered. Claim 18 is directed to a a register having an input end coupled to the input circuit and an output end coupled to the first data selector, and being configured to store the matrix element as numbered.
Claim 12 is directed to a method of operating a matrix transposition device which includes the step of inputting the matrix element to the input circuit in response to the input circuit receiving the first signal wherein the step of “inputting” further comprises receiving, by a first multiplexer the first signal, inputting the matrix element as numbered to the first multiplexer, and transmitting, by the first multiplexer, the matrix element as numbered to a second multiplexer; and outputting, by the second multiplexer the matrix element as numbered, wherein after the first counter is cleared, an AND gate unit outputs 0 and the second multiplexer stops outputting.
Jang is the closest prior art found. The combination of Jang and Nishimura teaches the claimed subject matter in accordance with the claim mappings above. However, neither Jang nor Nishimura teaches a matrix transposition device further comprising a second data selector having a selection end coupled to the first counter and being configured to receive the first signal and be input with the matrix element. Further, neither Jang nor Nishimura teaches a matrix transposition device further comprising further comprising: a register having an input end coupled to the input module and an output end coupled to the first data selector, and being configured to store the matrix element as numbered. Further, neither Jang nor Nishimura teaches a matrix transposition device wherein the input circuit comprises a first and second multiplexer and an AND gate. Therefore, Jang and Nishimura fails to teach or suggest a step of inputting the matrix element to the input circuit in response to the input circuit receiving the first signal wherein the step further comprises receiving, by a first multiplexer the first signal, inputting the matrix element as numbered to the first multiplexer, and transmitting, by the first multiplexer, the matrix element as numbered to a second multiplexer; and outputting, by the second multiplexer the matrix element as numbered, wherein after the first counter is cleared, an AND gate unit outputs 0 and the second multiplexer stops outputting.
Takamuki (US Patent No. 6,021,420) discloses a matrix transposition device comprising a plurality of input selection devices, a plurality of storage devices, and plurality of address generator corresponding to a respective storage device, a plurality of output selection device, and a control device. The control device generates three control signals. The first control signal is transmitted to the input selection device to independently select and output the matrix element inputs for storage. The second control signal is transmitted to the address generators to control where the matrix elements output by the input selection devices are stored in the storage device. The third control signal is transmitted to the output selection device to selectively output matrix elements. However, Takamuki fails to teach or suggest a matrix transposition device further comprising a second data selector having a selection end coupled to the first counter and being configured to receive the first signal and be input with the matrix element. Further, Takamuki fails to teach or suggest a matrix transposition device further comprising further comprising: a register having an input end coupled to the input module and an output end coupled to the first data selector, and being configured to store the matrix element as numbered. Further, Takamuki fails to teach or suggest a matrix transposition device wherein the input circuit comprises a first and second multiplexer and an AND gate. Therefore, Takamuki fails to teach or suggest a step of inputting the matrix element to the input circuit in response to the input circuit receiving the first signal wherein the step further comprises receiving, by a first multiplexer the first signal, inputting the matrix element as numbered to the first multiplexer, and transmitting, by the first multiplexer, the matrix element as numbered to a second multiplexer; and outputting, by the second multiplexer the matrix element as numbered, wherein after the first counter is cleared, an AND gate unit outputs 0 and the second multiplexer stops outputting.


Yagain (US-PGPUB 20110264723 A1) discloses a matrix transposition system comprising of a write control logic, a memory, and a read control logic. The write control logic generates a row select signal to store matrix elements to the memory in row order. The read address logic generates a column select signal to read a column of the memory after completion of writing all matrix data in memory to generate a transposed matrix (Fig. 1 and paragraphs [0025---27]).  

Claims 3-5 would be allowable because they are dependent on claim 2. Claims 15-16 would be allowable because they are dependent on claim 14. Claim 17 would be allowable if rewritten to overcome the 112(b) rejection, for example, by amending claim 17 to depend on claim 14 as suggested above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767




/EMILY E LAROCQUE/Examiner, Art Unit 2182